By the Court.
Assuming, without deciding, that the reasons of appeal were sufficiently assigned, and that the Probate Court had power to amend its decrees as prayed for, there is nothing in the report, upon which the case has been reserved for our determination, to show that the failure of the petitioners, “ by inadvertence, accident or mistake,” to notice, until after the time for appealing from those decrees had passed, the alleged excess of the dividends paid by themselves out of the estate of the indorser, with notice of the dividends previously declared on the estate of the maker, was under such circumstances that the decrees ought to be so amended, and therefore, according to the Arms of the report, the Appeals are dismissed.